Title: To Benjamin Franklin from George Mercer, 4 April 1765
From: Mercer, George
To: Franklin, Benjamin


Sir
Poland Street No. 9April 4th. 1765. Thursday
I took the Liberty to wait on you to consult you upon some Quaeries which were sent me from the Stamp Office, which I confess myself incapable to answer. As I would wish to have the Matter properly represented, and am convinced Sir there is no one so capable to instruct me as yourself, I must beg you’ll give me Leave to wait on you to morrow Morning at any Hour that will be most convenient to you with the Quaeries: or if it should interfere with any Appointment if you would be so obliging to allow me a Perusal of your Answer to those sent you, I shall be extreamly thankful for the Favour.
I beg your Pardon for taking this Freedom with you, but really Sir I know no Body else, who can instruct me; I profess myself ignorant, and have been sent to already for my Answer. I am with Respect Sir Your most obedient Humble Servant
Geo: Mercer
 
Addressed: To / Benja. Franklyn Esqr. / Craven Street
